Order entered August 31, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00578-CV

  IN RE EQUINOR TEXAS ONSHORE PROPERTIES F/K/A STATOIL
  TEXAS ONSHORE PROPERTIES LLC; EQUINOR MARKETING &
  TRADING (US) INC., AND EQUINOR NATURAL GAS, LLC, Relators

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-03022

                                     ORDER
       Before Chief Justice Burns, and Justices Partida-Kipness and Reichek

      The Court received relators’ August 27, 2020 letter providing notice of a

hearing on real party in interest’s motion for partial summary judgment scheduled

in the trial court, and real party’s response to the letter. On our own motion, we

STAY all proceedings in the trial court until further order of this Court.



                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
                                             CHIEF JUSTICE